EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments have been agreed to by Applicant's representative, Rupam Bhar, on 3/17/21.
The application has been amended as follows:

(Currently Amended) A method for deploying an application for verifying virtual users, comprising:                         
providing a computer infrastructure being operable to: 
                        ascertain real world user characteristics and behavioral traits about a real world user;
                        ascertain genetic data comprising DNA information, family health information, and medical history of the real world user;
                        ascertain a genomic sequence of the genetic data of the real world user; 
                        process the genomic sequence of the real world user to generate a line of patterns for the genomic sequence of the real world user;
                        compare the line of patterns for the genomic sequence of the real world user to a plurality of genetic risks and genetic disorders; 
                        determine whether the real world user has at least one of the genetic risks and genetic disorders based on the comparing of the line of patterns;

                        apply the real world user characteristics, the genetic data comprising the DNA information, the family health information, and the medical history of the real world user, the determined at least one of the genetic risks and genetic disorders and behavioral traits to a virtual user; and
                        authenticate the virtual user through a privacy layer based on the real world user characteristics, the genetic data comprising the DNA information, the family health information, and the medical history of the real world user, [[and]] the behavioral traits of the real world user, and the at least one of the genetic risks and genetic disorders.

(Currently Amended) The method of claim 1, wherein the real world user characteristics and the behavioral traits include at least one of physiological biometric data, behavioral biometric data, and cognitive biometric data.

(Currently Amended) The method of claim 1, wherein the real world user characteristics include at least one of physical characteristics and behavioral characteristics.  




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Jolliff (United States Patent Application Publication No. 2009/0300525) discloses an invention for a cellular or wireless mobile device that includes a one or more sensors and a processor configured with software to receive data from the one or more sensors, calendar data and device settings, compare sensor, calendar, device settings data, and an authorization level of a requesting user to avatar selection criteria, and select an avatar based upon the comparison. By correlating sensor data, calendar data and device settings to a user's current status, the avatar selection criteria enables a processor to automatically select an avatar that reflects the user's current status. Others then can be informed of the user's current status by accessing the user's avatar. In addition, Siegal (United States Patent Application Publication No. 2007/0198435) discloses an invention for securely authenticating a user for the purpose of accessing information such as private financial or personal information, in an online environment are disclosed. In addition, a system and method for allowing consumers to make secure payments from an electronic wallet with biometric authentication are disclosed. In addition, Adelman (United States Patent Application Publication No. 2007/0294431) discloses an invention for digital identity validation. In an example embodiment, a digital identity is registered to a Registrant. During the registration process, one or more registration records are collected from the Registrant and stored in a Records Database. The registration records may include information regarding a digital 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, ascertain a genomic sequence of the genetic data of the real world user; process the genomic sequence of the real world user to generate a line of patterns for the genomic sequence of the real world user; the line of patterns for the genomic sequence of the real world user to a plurality of genetic risks and genetic disorders; determine whether the real world user has at least one of the genetic risks and genetic disorders based on the comparing of the line of patterns; link one or more of the real world user characteristics and the behavioral traits together; apply the real world user characteristics, the genetic data comprising the DNA information, the family health information, and the medical history of the real world user, the determined at least one of the genetic risks and genetic disorders and behavioral traits to a virtual user; and     authenticate the virtual user through a privacy layer based on the real world user characteristics, the genetic data comprising the DNA information, the family health information, and the medical history of the real world user, the behavioral 
Claims 2-12, 14-16 are dependent on claim 1 and are allowable for the same reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685